Citation Nr: 0725360	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  00-09 059	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether the July and September 1986, March 1987, and 
November 1988 rating actions denying a total disability 
rating based on individual unemployability due to service-
connected disabilities (T/R) were clearly and unmistakably 
erroneous.

2.  Entitlement to an effective date prior to August 1999 for 
a T/R.


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2000 rating action that granted a T/R from 
August 1999; the veteran appeals the effective date of the 
award, claiming an earlier effective date (EED).

In September 2000, the veteran testified at a hearing before 
a decision review officer at the RO.  In November 2001, the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of the hearings 
are of record.

By decision of February 2002, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

This appeal also arises from an October 2002 RO decision that 
denied a T/R on the grounds of clear and unmistakable error 
(CUE) in July and September 1986, March 1987, and November 
1988 rating actions.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  By rating actions of July and September 1986 and March 
1987, the RO denied a T/R, and the veteran filed a Notice of 
Disagreement in November 1986.

3.  The RO issued a Statement of the Case in January 1987 and 
a Supplemental Statement of the Case in April 1987, but the 
veteran failed to perfect his appeal of the T/R issue by 
filing a Substantive Appeal.

4.  In October 1988, the RO received the veteran's reopened 
claim for a T/R.

5.  By rating action of November 1988, the RO denied a T/R; 
the RO notified the veteran of that determination by letter 
of December 1988, but he did not initiate an appeal by filing 
a Notice of Disagreement.

6.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in July and September 1986, March 1987, and November 1988, 
or that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of any 
decision with respect to a T/R would have been different. 

7.  During the period from the November 1988 rating action 
denying a T/R up to     4 February 1990, the record is devoid 
of any communication or action on the part of the veteran 
indicating an intent to apply for a T/R or identifying such 
as a benefit sought.

8.  The 5 February 1990 VA examination report of the veteran 
may be considered an informal claim for a T/R, which date 
represents the date that it became factually ascertainable 
that he was unable to follow a substantially gainful 
occupation as a result of his service-connected psychiatric 
and skin disabilities.


CONCLUSIONS OF LAW

1. The final July and September 1986, March 1987, and 
November 1988 rating actions denying a T/R were not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105, 20.302, 20.1103 (2006).

2.  The criteria for an effective date of 5 February 1990, 
but no earlier, for a T/R have been met.  38 U.S.C.A. 
§§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.157, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and the 
reasons for the denial of the claims, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met.  Hence, the claims 
are ready to be considered.

With respect to the claim for an effective date prior to 
August 1999 for a T/R, the Board notes that the veteran first 
raised the EED issue on appeal in his February 2000 Notice of 
Disagreement (NOD) submitted in response to the RO's notice 
of its January 2000 rating action that granted a T/R from 
August 1999.  Under 38 U.S.C.A. § 5103(a), the VA, upon 
receipt of a complete or substantially complete application, 
must notify a claimant of the information and evidence 
necessary to substantiate a claim.  However, in this case, 
the EED issue on appeal did not stem from an application for 
benefits; rather, it stemmed from a NOD with the effective 
date assigned by a rating action.  Under 38 U.S.C.A. 
§ 7105(d), upon receipt of a NOD in response to a decision on 
a claim, the RO must take development or review action it 
deems proper under applicable regulations and issue a 
Statement of the Case (SOC) if the action does not resolve 
the disagreement either by grant of the benefits sought or 
withdrawal of the NOD.  If, in response to notice of its 
decision on a claim, the VA receives a NOD that raises a new 
issue, § 7105(d) requires the VA to take proper action and 
issue a SOC if the disagreement is not resolved, but 
§ 5103(a) does not require the VA to provide notice of the 
information and evidence necessary to substantiate the newly-
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that April 2001 and October 2002 Supplemental 
SOCs informed the veteran of the information and evidence 
needed to substantiate his EED claim, and provided him with 
the law and regulations governing the assignment of effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, the Board finds that further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown,  6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  Thus the Board finds that the VA has satisfied its 
notification obligations.  

Additionally, the record does not reflect that there exists 
outstanding evidence pertaining to the issue of an EED for a 
T/R currently on appeal.  In May 2007, the veteran's attorney 
stated that she had submitted enclosed argument and had 
nothing more to submit in connection with the claim.  As 
such, the Board finds that the VA's duty to assist in this 
case has been met.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider his claim for this benefit.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Factual Background

By rating action of March 1979, the RO granted service 
connection for residuals of a pilonidal cystectomy with 
recurrent hydradenitis and assigned a 10% rating.  

By rating action of October 1980, the RO granted service 
connection for a nervous condition.  The RO combined this 
condition into 1 service-connected disability, residuals of a 
pilonidal cystectomy with recurrent hidradenitis and a 
depressive reaction, and assigned a 30% rating.  

By decision of January 1986, the Board denied a rating in 
excess of 70% for major depression, a compensable rating for 
hydradenitis suppurativa, and a T/R.  

In a March 1986 statement, a VA psychiatrist opined that the 
veteran was totally unemployable.  He discussed the veteran's 
psychiatric condition and his painful boils which were 
brought on by returning to work.  

In his April 1986 claim for a T/R, the veteran stated that 
his major depression, pilonidal cyst, and hidradenitis 
suppurativa all prevented him from securing or following a 
gainful occupation, and that his disability had affected his 
ability to work full-time in 1979.  He asserted that he had 
worked for a home care company in December 1985 helping 
people go to the store and clean their houses, but was 
removed because of major depression and chronic headaches.  
He stated that he worked for Aviation Services driving a 
forklift from May to July 1985, but was released because of 
his job-related disabilities.  He indicated that he worked at 
the Post Office from 1978 to 1985, but lost 4.5 years out of 
6 because of illness.  

On April 1986 VA psychiatric examination, it was noted that 
the veteran last worked regularly at the Post Office in 1980.  
It was noted that for a 30-day period he resumed his post-
office job as a mail handler until he was retired on 
disability.  In early 1985, he resumed work as a laborer for 
an air freight company for 2 months, and in December 1985 he 
worked for a home care company as an aide, but was only able 
to work for 30 days, leaving because of severe migraine 
headaches.  The examiner opined that the veteran was totally 
unemployable.  

1986 VA medical records show that the veteran continued to 
receive psychiatric treatment during this time, as well as 
treatment for headaches.  

By rating action of July 1986, the RO denied a rating in 
excess of 70% for major depression, a compensable rating for 
hydradenitis suppurativa, and a T/R on the grounds that the 
evidence did not establish the fact that the veteran's 
service-connected disabilities were in and of themselves of 
such severity as to render him incapable of acquiring and 
retaining substantially gainful employment.  

In an August 1986 statement, R. O., M.D., stated that the 
veteran had a long history of chronic hydradenitis 
suppurativa.  He stated that, with similar patients, he had 
seen them become unemployable because of intolerance to 
active but not necessarily strenuous jobs.  He noted that 
this condition had kept the veteran in a state of 
intermittent partial or total disability from 1979 through 
May 1986, when he last saw the veteran.  He stated that 
during this time the veteran continued to have intermittent 
flare-ups of pustular infections.  

By rating action of September 1986, the RO denied a rating in 
excess of 70% for major depression and a T/R. 

By rating action of March 1987, the RO denied a rating in 
excess of 70% for major depression, a T/R, and a compensable 
rating for hydradenitis suppurativa.  

VA medical records in 1987 and 1988 show that the veteran 
continued to be seen for his psychiatric condition during 
this time.  

By rating action of November 1988, the RO denied a rating in 
excess of 70% for major depression, a T/R, and a compensable 
rating for hydradenitis suppurativa.  

In December 1989, the veteran was seen at the Holyoke 
Hospital on an emergency basis for skin complaints, and the 
impression was left buttock/perianal abscess.  

After 5 February 1990 VA psychiatric examination, the 
diagnoses were major depression by history, histrionic 
personality disorder, hidradenitis suppurativa, and tension 
headaches, and the examiner opined that the veteran was 
unemployable.  Following other VA examination in February 
1990, the diagnoses were generalized hydradenitis suppurativa 
and pilonidal sinus cystectomy with sequelae.  

By rating action of March 1990, the RO increased the rating 
of the hydradenitis suppurativa to 30%, and denied increased 
ratings for major depression and a pilonidal cystectomy.  

1990 VA medical records show continuing treatment of the 
veteran for depression and his skin.  

By rating action of October 1990, the RO denied increased 
ratings for a psychiatric disorder, hidradenitis, and a 
pilonidal cystectomy.

The veteran was hospitalized at a VA medical facility from 
March to April 1991 for drug dependence.  The discharge 
diagnoses were cocaine dependence, rehabilitation; heroin 
dependence, in remission; methadone dependence, in remission; 
and a dysthymic disorder.  The veteran commented that his 
depression and cocaine use were precipitated by a recent job 
loss.  The examiner concluded that the veteran was 
employable.  

By rating action of May 1991, the RO denied a rating in 
excess of 70% for the veteran's psychiatric disorder.  

After April 1992 VA examination, the diagnosis was major 
depression with psychosis, mood congruent, and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  

By rating action of August 1992, the RO denied a rating in 
excess of 70% for the veteran's psychiatric disorder.  

In an August 1995 financial status report form, the veteran 
reported that he had worked for 3 months (from June to August 
1995) on a temporary assignment as a social work associate at 
a VA Medical Center (VAMC).  

In July 1999, the chief of the VA Mental Health Clinic opined 
that the veteran was permanently disabled and unable to keep 
gainful employment.  

On 2 August 1999, the RO received the veteran's claim for a 
T/R.  He reported that, in the last 5 years, he had only 
worked for 3 months at a VAMC as an associate social worker, 
and that he had became too disabled to work in 1985.  

By rating action of January 2000, the RO granted a T/R 
effective 2 August 1999.  

In his February 2000 NOD, the veteran argued that the T/R 
should have been effective from July 1985, when he retired 
from the Post Office on disability.  He stated that the 
evidence showed 4 VAMC psychiatric admissions before or 
during 1985, and that.  He asserted that he had been unable 
to obtain or maintain any or all forms of substantially 
gainful employment due to his service-connected disabilities 
for the last 15 years.  

In a February 2000 statement, the U.S. Post Office reported 
that the veteran ended his employment in July 1985, and was 
no longer able to perform his duties due to a medical 
condition.  

With his April 2000 Substantive Appeal, the veteran submitted 
numerous medical and personnel records for the period from 
1982 to 1992, all discussing his unemployability.  

At the September 2000 RO hearing, the veteran testified that, 
after VA examinations in April 1986, 1990, and April 1992, at 
which times he was found to be unemployable, he was never a 
sent an application for a T/R (VA Form 21-8940).  He stated 
that he tried to work as a VA counselor in 1994 and 1995 for 
about 3 months, but he retired because of his worsening skin 
condition.  It was noted that the veteran was notified 7 
times after the January 1986 Board decision that he should 
appeal his decisions if he disagreed with them, but that he 
did not appeal.  

In a June 2001 statement, the veteran alleged CUE in the 
September 1986 RO decision.  He noted that a VA examiner and 
his treating VA psychiatrist both concluded that he was 
totally unemployable.  He stated that, in its September 1986 
decision, the RO failed to analyze the credibility and 
probative value of the evidence.  He also stated that the RO 
failed to schedule a VA examination for his service-connected 
skin disability.  He asserted that the evidence from 1982 to 
1986 showed that he was unemployable, including VA 
examinations of March 1984 and March 1986 wherein he was 
determined to be unemployable.  

At a Board hearing at the RO in November 2001, the veteran 
testified that he retired from the U.S. government in 1984.  
He stated that in 1979 accommodations were made for his 
disability, and he was given light duty jobs.  He stated that 
in 1980 he was terminated after a grievance, and that his 
employer was forced to take him back in 1982.  He testified 
that he would work for a couple of weeks at a time, until his 
doctor finally told him in 1984 to retire.  

In September 2002, the veteran argued that certain medical 
records supported his claim, including an April 1986 VA 
examination report; January and November 1982, August 1984, 
February 1985, and March 1986 medical records from his 
treating VA psychiatrist; a July 1984 VA hospital report; a 
February 1984 VA examination report; October 1992 and October 
1994 letters from VA physicians; a February 1982 VA medical 
report; an April 2000 letter from the U.S. Office of 
Personnel Management; and a February 1982 VA vocational 
rehabilitation report.  

In January 2004, the veteran's then-representative contended 
that the effective date of a T/R should be at least 5 
February 1990, but also argued for a November 1984 effective 
date.  



III.  CUE in July and September 1986, March 1987, and 
November 1988          Rating Actions Denying a T/R

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 U.S.C.A. § 5109A; 38 
C.F.R.§ 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
addressed the question of determining when CUE is present in 
a prior decision.  In this regard, the Court propounded a 3-
pronged test: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated),or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell, noting that 
CUE was a very specific and rare kind of error.  It was the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compelled the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  If a 
claimant wished to reasonably raise CUE, there must be some 
degree of specificity as to what the alleged error was, and, 
unless it was the kind of error that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
was even stronger.

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a RO.  Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, 
there is a presumption of validity which attaches to that 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Therefore, 
a claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits. See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); See also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's extra-heavy burden of 
persuasion before the Court in a CUE claim).  

Governing laws and regulations pertaining to a T/R in effect 
at the time of the July and September 1986, March 1987, and 
November 1988 rating actions are described below.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60% or more, or as a result of 2 or more disabilities, 
provided at least 1 disability is ratable at 40% or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70% or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R.           § 3.341 (1986, 
1988).  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating. 38 C.F.R. § 4.19 
(1986, 1988).

The law provides that a determination as to the existence of 
CUE must be based on the record extant at the time of the 
decision in question.  Russell, 3 Vet. App. at 313-14.  Since 
the rating actions in question were rendered in July and 
September 1986, March 1987, and November 1988, medical 
evidence after November 1988 could not have been considered.  
In this regard, the Board notes that the veteran was granted 
a T/R largely on the basis of the July 1999 medical opinion 
of the chief of the VA Mental Health Clinic to the effect 
that the veteran was permanently disabled and unable to keep 
gainful unemployment.  Since this record was not available 
before July 1999, it obviously could not have considered in 
the rating actions from 1986 to 1988.  

Although the veteran contends that evidence submitted prior 
to the July 1986 rating action supports his claim, this 
evidence was previously considered in a January 1986 Board 
decision that, in pertinent part, denied a T/R.  This 
decision is final, and the Board has separately found no CUE 
therein. 

With respect to the claim for CUE in the July 1986 rating 
action denying a T/R, the evidence considered by the RO 
included the veteran's April 1986 claim for that benefit, a 
March 1986 VA medical record, and an April 1986 VA 
psychiatric examination report.  A VA psychiatrist in March 
1986 discussed the veteran's psychiatric condition and his 
painful boils, and concluded that he was unemployable.  
However, the April 1986 VA psychiatric examiner's opinion 
that the veteran was unemployable was based in part on a 
determination that he had left his prior employment because 
of severe migraine headaches, which the Board notes is  not a 
service-connected disability.  The Board finds that that 
evidentiary record presented a plausible basis for the RO's 
July 1986 denial of a T/R on the grounds that the veteran was 
not rendered unemployable by service-connected disabilities 
alone, inasmuch as non-service-connected disability played a 
significant role in contributing to render him unemployable, 
and that that rating action thus represented a reasonable 
exercise of rating judgment and was not clearly and 
unmistakably erroneous.  

With respect to the claim for CUE in the September 1986 
rating action that confirmed and continued the July 1986 
denial of a T/R, the additional evidence considered by the RO 
included VA medical records showing that the veteran received 
psychiatric treatment and treatment for his non-service-
connected headaches during 1986.  There were no notations in 
the VA treatment records that the veteran was unemployable 
because of his service-connected disabilities.  Accordingly, 
this evidence added to the record did not show that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  The Board finds that that evidentiary record 
presented a plausible basis for the RO's September 1986 
continued denial of a T/R, and that that rating action thus 
represented a reasonable exercise of rating judgment and was 
not clearly and unmistakably erroneous.  

With respect to the claim for CUE in the March 1987 rating 
action that confirmed and continued the prior T/R denials, 
the additional evidence considered by the RO included Dr. 
R.O.'s August 1986 statement wherein he discussed the 
veteran's service-connected skin disability.  However, the 
physician did not state that the veteran was unemployable 
because of his service-connected disabilities; rather, he 
only noted that the veteran's skin disorder kept him in a 
state of intermittent partial or total disability.  Again, 
this evidence added to the record did not show that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  The Board finds that that evidentiary record 
presented a plausible basis for the RO's March 1987 continued 
denial of a T/R, and that that rating action thus represented 
a reasonable exercise of rating judgment and was not clearly 
and unmistakably erroneous.  

The Board notes that, by letter of July 1986, the RO notified 
the veteran that his claim for a rating in excess of 70% was 
denied, but, instead of also notifying him of the July 1986 
denial of a T/R, erroneously notified him that "no 
entitlement to aid and attend. benefits is shown."  However, 
by letter of September 1986, the RO did notify the veteran 
that his claim for T/R was denied, and in November 1986 the 
RO received the veteran's NOD with the denial.  The RO issued 
a SOC in January 1987 and a SSOC in April 1987, but the 
veteran failed to perfect his appeal of the July and 
September 1986 and March 1987 denials of a T/R by filing a 
Substantive Appeal, as a result of which they became final.  
38 U.S.C.A. § 7105; 38 C.F.R.      §§ 3.104(a), 20.302, 
20.1103.  The Board acknowledges the faulty July 1986 notice 
to the veteran regarding the rating action that month that 
denied a T/R.  However, this resulted in no prejudice to the 
veteran, as it was cured by the RO's proper September 1986 
notice of the T/R denial, and no impediment of the appellate 
process resulted, as evidenced by the veteran's filing of a 
timely NOD in November 1986 and the RO's subsequent issuance 
of a SOC and SSOC.

With respect to the claim for CUE in the November 1988 rating 
action that denied a T/R, the additional evidence considered 
by the RO included the veteran's then-representative's 
October 1988 statement reopening the claim, and 1987 and 1988 
VA medical records showing treatment for the veteran's 
psychiatric condition, but those records contained no finding 
that the veteran was unemployable because of his service-
connected disabilities.  Again, this evidence added to the 
record did not show that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  The Board finds that that 
evidentiary record presented a plausible basis for the RO's 
November 1988 denial of a T/R, and that that rating action 
thus represented a reasonable exercise of rating judgment and 
was not clearly and unmistakably erroneous.

The RO notified the veteran of the denial of a T/R by letter 
of December 1988, but he did not initiate an appeal by filing 
a NOD, as a result of which the November 1988 rating action 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.   

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence in denying a 
T/R in 1986, 1987, and 1988, the Board finds that such 
assertions can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44.  The fact that other interpretations 
of the evidence are arguably plausible is insufficient to 
establish CUE.  Thus, the Board finds that there was no CUE 
with respect to application of statutory or regulatory 
provisions, and that the appellant has not met the relevant 
burden, and therefore, the final July and September 1986, 
March 1987, and November 1988 rating decisions denying a T/R 
were not clearly and unmistakably erroneous.

Although the veteran asserts that he should have been given a 
VA dermatological examination in connection with his T/R 
claims, the VA's failure to comply with the duty to assist 
cannot constitute CUE.  The Court has also held that, when a 
CUE claim is based upon an asserted failure to provide an 
examination, there is no way of knowing what such an 
examination would have yielded, so it could not be concluded 
that it would have manifestly changed the outcome.  Russell, 
3 Vet. App. at 313; Hazan v. Gober, 10 Vet. App. 511, 522-23 
(1997).  Thus, the Board finds that any failure on the part 
of the RO to furnish the veteran an examination or opinion 
cannot form the basis for a finding of CUE.  See also Cook v. 
Principi,   318 F. 3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 123 S.Ct. 2574 (2003),   ___ U.S. ___ (16 June 2003) 
(overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), in 
so far as it held that the existence of "grave procedural 
error" renders a VA decision non-final, and holding that a 
failure of the VA to assist a veteran to the extent required 
by applicable law and regulations cannot constitute CUE under 
38 U.S.C. § 5109A).  

The appeal is denied.

IV.  An Effective Date Prior to August 1999 for a T/R

By rating action of January 2000, the RO granted a T/R 
effective 2 August 1999.  The veteran claims that he is 
entitled to an EED for such grant.

Under the applicable criteria, except as otherwise provided, 
the effective date of the award of an evaluation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date; otherwise, 
it is the date of receipt of the claim. 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A.     § 
5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for 1 or more benefits under 
the laws administered by the VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an EED in a T/R 
claim, holding that the applicable statutory and regulatory 
provisions, fairly construed, required the Board to look at 
all communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and then, to all other evidence of record to 
determine the earliest date as of which, within 1-year prior 
to the claim, the increase in disability was ascertainable. 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), 3.155(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of           38 C.F.R. § 3.157 will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) a report of examination or 
hospitalization by the VA or the uniformed services.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established, 
or when a claim specifying the benefit sought is received 
within    1 year from the date of such examination, treatment 
or hospital admission.             (2) evidence from a 
private physician or layman.  The date of receipt of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or layman, and shows the reasonable probability of 
entitlement to benefits. (3) state and other institutions.  
When submitted by or on behalf of a veteran and entitlement 
is shown, the date of receipt by the VA of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
state, county, municipal, recognized private institutions, or 
other government hospitals (except those described in 38 
C.F.R. § 3.157(b)(1)).  These records must be authenticated 
by an appropriate official of the institution.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise, the findings will be verified by official 
examination.  Reports received from private institutions not 
listed by the American Hospital Association must be certified 
by the VA Chief Medical Officer or his physician designee. 38 
C.F.R. § 3.157.

As noted above, a T/R may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100%, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran. 38 C.F.R.                §§ 
3.341(a), 4.19.  The regulations further provide that if 
there is only 1 such disability, it must be rated at 60% or 
more; and if there are 2 or more disabilities, at least 1 
disability must be rated at 40% or more, and sufficient 
additional disability must bring the combined rating to 70% 
or more. 38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown,      4 Vet. App. 
225 (1993).  Therefore, the Board must evaluate whether there 
are circumstances in the appellant's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a T/R due solely to the service-connected 
conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Appellate review discloses that, during the period subsequent 
to the final November 1988 rating action denying a T/R, cited 
above, and prior to the 5 February 1990 VA examination 
reports, the record is devoid of any communication or action 
on the part of the veteran indicating an intent to apply for 
a T/R or identifying such as a benefit sought.  In December 
1989, the RO, on its own initiative, undertook to arrange for 
VA examination of the veteran to determine the degree of 
severity of his service-connected disabilities.  In that 
context, VA examinations were conducted on 5 February 1990, 
and after psychiatric examination on that date, a physician 
opined that the veteran's service-connected disability 
rendered him unemployable.  The Board finds that, under the 
provisions of 38 C.F.R. § 3.157, that VA examination report 
may be considered an informal claim for a T/R.

By rating action of March 1990, the RO denied the veteran's 
claims for increased ratings for major depression, a 
pilonidal cystectomy, and hidradenitis suppurativa.  Under 
the listing of the veteran's combined percentage disability 
rating, the words "individual unemployability not found" 
were written.  However, the text of the rating action did not 
discuss the denial of a T/R.  Also, the April 1990 RO letter 
notifying the veteran of the denial of the increased ratings 
failed to inform him of the denial of a T/R.  Since the 
veteran was never informed of the March 1990 denial of a T/R, 
the Board finds that the informal claim for a T/R represented 
by the          5 February 1990 VA examination report has 
remained pending since the March 1990 denial until the time 
it was granted by rating action of January 2000 (and made 
effective 2 August 1999).  

Although the February 1990 VA examiner diagnosed both 
service-connected and non-service connected disabilities, and 
then opined that the veteran was unemployable without 
specifying which were responsible for such disabling effect, 
in Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court noted that, when it is not possible to separate the 
effects of service-connected conditions from non-service-
connected ones, VA regulations at 38 C.F.R. § 3.102 clearly 
dictate that such signs and symptoms be attributed to the 
service-connected conditions.  In this case, for purposes of 
determining the reasons for the veteran's unemployability, it 
is not feasible to separate the effects of the veteran's 
service-connected psychiatric and skin disorders from his 
other ailments.  Accordingly, pursuant to Mittleider, the 
Board concedes that it is the veteran's service-connected 
psychiatric and skin disabilities that made him unable to 
obtain or retain employment.  In reaching this conclusion, 
the Board notes that the VA examiner who concluded that the 
veteran was unemployable did so after psychiatric examination 
of the veteran, noting that he was 70% service connected for 
depression and 10% service connected for a skin disorder, and 
citing significantly disabling clinical findings including 
suicidal ideations and auditory and visual hallucinations on 
examination   The Board finds that those clinical findings on 
examination support a conclusion that the veteran was 
unemployable, and that the proper effective date for the 
grant of a T/R thus must be 5 February 1990.

Thus, granting the veteran the benefit of the doubt, the 
Board finds that it became factually ascertainable that he 
was unemployable because of his service-connected 
disabilities on 5 February 1990, the date of the 
aforementioned VA examination, and the date of the claim for 
a T/R pursuant to 38 C.F.R. § 3.157(b), and the benefit 
sought on appeal is granted to that extent only.  

However, it was not factually ascertainable that the veteran 
was unable to obtain or retain employment because of his 
service-connected disabilities prior to 5 February 1990, and 
the appeal is denied to that extent.  In this regard, the 
Board notes that the Board's grant of an effective date of 5 
February 1990 for a T/R was not based on any formal claim by 
the veteran for that benefit, inasmuch as the RO in December 
1989 undertook to examine the veteran only on its own 
initiative to determine the degree of severity of his 
service-connected disabilities, and the informal claim for a 
T/R represented by the February 1990 VA examination report 
and the March 1990 rating action denying a T/R must be seen 
in that context.  As to any claim for an effective date for a 
T/R prior to February 1990, the Board notes that, above, it 
has found no CUE in final July and September 1986, March 
1987, and November 1988 rating actions that denied a T/R.  

With respect to the veteran's attorney's argument that the 
veteran had a pending claim for a T/R since March 1981, when 
he testified as to how his disabilities impaired him 
industrially at a RO hearing, a review of the transcript of 
that hearing discloses that the hearing was held in the 
context of the veteran's claim for a rating in excess of 30% 
for his skin and psychiatric disabilities, not a claim for a 
T/R.  The Board finds that the veteran's 1981 hearing 
testimony as to his occupational impairment may not 
reasonably be construed as raising a separate claim for a T/R 
at that time, inasmuch as the testimony was given only in the 
context of how his service-connected disabilities impaired 
his earning capacity in civil occupations, which is the 
general standard of review for any claim for an increased 
percentage rating for a service-connected disability.  
Generally, the degrees of disability specified in the rating 
schedule are considered in the context of providing 
compensation for loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Each disability must be considered from the 
point of view of the veteran working or seeking work.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1 and 4.2 (2006).  As hearing testimony about industrial 
impairment is always appropriate solely in the context of a 
claim for an increased rating, the Board finds that the 
veteran's March 1981 hearing testimony represented no more.    
 


ORDER

As the July and September 1986, March 1987, and November 1988 
rating actions denying a T/R were not clearly and 
unmistakably erroneous, the appeal is denied.

An effective date of 5 February 1990 for a T/R is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


